United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, WASHINGTON-DULLES
INTERNATIONAL AIRPORT, Dulles, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-289
Issued: September 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 10, 2008 appellant filed a timely appeal from an August 25, 2008 merit
decision of the Office of Workers’ Compensation Programs denying her claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that her alleged
condition was causally related to the accepted work incident of May 29, 2007.
FACTUAL HISTORY
On June 6, 2007 appellant, a 39-year-old transportation security officer, filed a traumatic
injury claim (Form CA-1) for lower back, hip and leg pain. She attributed her condition to
picking up bins at work on May 29, 2007.

In support of her claim, appellant submitted a June 11, 2007 note from Dr. Edward R.
McDevitt, a Board-certified orthopedic surgeon, who reported tenderness over the lower lumbar
region and that the pain was exacerbated with forward flexion. Range of motion was normal and
static leg lift (SLL) testing was positive for lower back pain only. Dr. McDevitt diagnosed
lumbar spondylosis and recommended physical therapy, changes in appellant’s diet and daily
activities, as well as light-duty restrictions consisting of no lifting greater than 10 pounds.
In a June 11, 2007 work capacity evaluation (Form OWCP-5), Dr. McDevitt asserted that
appellant was not capable of performing her normal job without restrictions. He opined that
appellant’s work restrictions include no lifting over 10 pounds, no prolonged standing, defined as
that exceeding 60 minutes and no excessive bending.
On July 2, 2007 Dr. McDevitt reported that the previously diagnosed lumbar spondylosis
had improved, but he still recommended that appellant swim and pursue formal physical therapy
with Dr. Holtzman, a chiropractor, in addition to changes in appellant’s diet, daily activities as
well as light-duty restrictions consisting of no lifting greater than 10 pounds.
Appellant submitted a June 24, 2008 note signed by Dr. Jon Holtzman, a chiropractor,
who reported that he had been treating appellant since June 13, 2007 for injuries suffered while
working on May 29, 2007. Dr. Holtzman released appellant for all activities at work except
those involving lifting objects weighing more than 30 pounds.
Appellant submitted chiropractic treatment reports concerning appointments occurring
between June 13, 2007 and February 29, 2008. These appointments involved treatments for
lumbar lateral canal stenosis, lumbar nerve root injury, lumbar hyperflexion/hyperextension and
muscle spasm. Appellant also submitted chiropractic treatment reports concerning appointments
that occurred between March 11 and July 21, 2008. These reports concerned treatments for
lumbosacral sprain/strain, lumbar segment dysfunction, cervical segment dysfunction and
cervical myositis.
Appellant accepted an 8-hour-per-day position in which he would not have to lift, push or
pull more than 25 pounds.
By decision dated August 25, 2008, the Office denied the claim because the evidence of
record was insufficient to establish the claimed medical condition was related to an established
work-related event.1

1

The Board notes that appellant submitted additional evidence after the August 25, 2008 decision. The Board
may not consider evidence for the first time on appeal which was not before the Office at the time it issued the final
decision in the case. 20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008)
(holding the Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its
final decision.) As these reports were not part of the record considered by the Office, the Board may not consider
them for the first time on appeal.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.6
ANALYSIS
Appellant filed a traumatic injury claim (Form CA-1) for lower back, hip and leg pain
arising from lifting bins at work on May 29, 2007. The Office accepted that the incident
occurred as alleged. As noted above, it is appellant’s burden to produce substantive, probative
evidence demonstrating that the employment incident caused the claimed medical condition.
The Board finds that the evidence of record is insufficient to establish that appellant’s current
medical condition was caused by lifting bins at work on May 29, 2007.
The relevant evidence of record consists of reports from Drs. McDevitt and Holtzman.
Dr. McDevitt’s reports are insufficient to satisfy appellant’s burden because none of his reports
proffered an opinion on the causal relationship between the diagnosed condition, lumbar
spondylosis, and an employment-related incident or factors of appellant’s employment. The
Board has held that medical reports lacking an opinion on causal relationship are of limited
probative value.7 Dr. McDevitt’s reports repeated appellant’s history of injury, but offered no
medical rationale explaining how lifting bins at work caused the condition he diagnosed, lumbar
spondylosis. Because he proffered no opinion concerning the causal relationship between
appellant’s condition and her federal employment, his medical reports are of little probative
value and are insufficient to satisfy appellant’s burden of proof.

2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

G.T., supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB
457 (2001).

3

Dr. Holtzman’s reports are of no probative medical value as he is a chiropractor and not
considered a physician for purposes of the Act. The term “physician” includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.8 A
chiropractor is not considered a physician under the Act unless it is established that there is a
spinal subluxation as demonstrated by x-ray to exist.9 Dr. Holtzman did not diagnose a
subluxation as demonstrated by x-rays to exist. Therefore, his reports were of no probative
medical value and are insufficient to satisfy appellant’s burden of proof.10
As there is no probative medical evidence of record to establish that the accepted work
incident caused appellant’s medical condition, she has not met her burden of proof in this case.
CONCLUSION
The Board finds appellant did not meet her burden of proof in establishing that her
alleged medical condition was caused by the work incident of May 29, 2007.
ORDER
IT IS HEREBY ORDERED THAT the August 25, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

5 U.S.C. § 8101(2); see also Jack B. Wood, 40 ECAB 95 (1988).

9

Mary A. Ceglia, 55 ECAB 626 (2004).

10

See Michelle Salazar, 54 ECAB 523 (2003).

4

